DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because suitable descriptive legends are required as being necessary for understanding of figure 4, 5, and 8.  With respect to figure 5, descriptive legends are required for reference designators 410, 422, 432, and 442.  With respect to figure 5, descriptive legends are required for reference designators 510, 512, and 514.  With respect to figure 9, descriptive legends are required for all reference designators except 900, 810, and 812. See MPEP 608.02.V, 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 13-15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 4 recites “each set of radix points is determined per tensor”.  The limitation “each set of radix points” lacks antecedent basis.  It is unclear whether this is each of the variable radix points or other.  Claim 5 inherits the same deficiency as claim 4 by reason of dependence.  
Claim 13 recites “using the first output tensor as an input to a second layer within the deep neural network with a set of radix points for the input to the second layer”.  It is unclear what limitation “with a set of radix points” modifies.  It is unclear whether the deep neural network is with a set of radix points, the second layer is with a set of radix 
Claim 21 recites “the elements”.  This limitation lacks antecedent basis.  It is unclear whether “the elements” refers to one of “processing elements”, “switching elements”, “memory elements”, all of the same, or some combination thereof.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, 17, 25-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180210730 A1 Sankaralingam et al., (hereinafter “Sankaralingam”) in view of US 20180189642 A1 Boesch et al., (hereinafter “Boesch”).

Regarding claims 1-4, Sankaralingam teaches the following:

applying the stream of data as input to a pipeline of agents running on the plurality of processing elements ([0079], fig 3); 
sectioning the stream of data into one or more subsections (Table II SD_Mem_Port describes access the stream data based on a length and stride, [0073-0075]); 
applying a first subsection from the one or more subsections to a first agent in the pipeline of agents (Fig 1-2, first device 32 [0056-0057] dataflow processor for agent, first subsection applied through buffer 50 A,B,D, [0064], pipelined [0079]); 
calculating a first result by the first agent for the first subsection (Fig 3 42b output); and
outputting the first result ([0084]).
Sankaralingam discloses the input being a stream of data, and further discloses in the background section Tensor processing ([0002]), but does not explicitly disclose that the stream of data is a tensor.  However in the same field of endeavor Boesch discloses a similar reconfigurable dataflow fabric which operates on a Tensor as input ([0005], [0047] fig 1A, two dimensional image for tensor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Boesch’s streaming 2 dimensional image tensor data for the streaming data of Sankaralingam to achieve the benefit of using Sankaralingam fabric to perform convolutional network calculations on streaming image data (Boesch abstract, [0003]).
	Sankaralingam further discloses multiple agents in the pipeline of agents, and combining parallelism obtained by enlisting multiple data flow processors 28 (agents), but does not explicitly disclose outputting the first result to a second agent in the pipeline of agents.  However in the same field of endeavor Boesch discloses a convolutional accelerator configured to perform multiply and accumulate operations similar to multiply accumulate operations performed by the first data flow processor 28 (agent) of Sankaralingam (Fig 6B, [0121, 0124]).  Boesch further discloses the convolutional layer being followed by other layers in a neural network such as max pooling, activation functions and the like ([0123], fig 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a second data flow processor 28 (agent) configured to calculate a second result by the second agent of max pooling (claim 2) wherein the second result comprises a tensor block (Boesch fig 2A max pooling layer) (claim 4), and to output the second result to an third data flow processor 28 (agent) to for the purpose of calculating an activation function (claim 3) in Sankaralingam’s reconfigurable fabric to achieve the benefit of implementing multiple layers in a neural network with a combined parallelism of having multiple data flow processors (Sankaralingam [0088])

Regarding claim 9, in addition to the teachings addressed to the claim 2 analysis, Sankaralingam teaches the following:

Regarding claim 10, in addition to the teachings addressed to the claim 9 analysis, Sankaralingam teaches the following:
calculating a third result by the first agent for the second subsection from the one or more subsections (Fig 3, data flow calculation shown on the second subsection in buffer 50 A,B,D). 

Regarding claim 11, in addition to the teachings addressed to the claim 10 analysis, Sankaralingam teaches the following:
outputting the third result by the third agent to the second agent (see claim 3 analysis, applied to data operated on in the claim 10 analysis).

Regarding claim 12, in addition to the teachings addressed to the claim 10 analysis, Sankaralingam teaches the following:
the calculating the third result, by the first agent, is performed contemporaneously with the calculating the second result, by the second agent ([0079], [0088]).

Regarding claim 13, in addition to the teachings addressed to the claim 1 analysis, Sankaralingam teaches the following:


Regarding claim 14, in addition to the teachings addressed to the claim 13 analysis, Sankaralingam teaches the following:
the storage element comprises FIFO storage (Fig 3 device 50 G, [0063]).

Regarding claim 17, in addition to the teachings addressed to the claim 13 analysis, Sankaralingam teaches the following:
sending a fire indication, by the first agent to the second agent, signifying the first result has been written to the storage element ([0077]).

Regarding claim 25, in addition to the teachings addressed in the claim 1 analysis, Sankaralingam teaches storing the result in a storage element coupled to the reconfigurable fabric ([0065], fig 1 memory system 16,  output data to the memory system 16). 

Regarding claim 26, Sankaralingam in view of Boesch teach the claim 25 limitations.  Furthermore, Boesch discloses the storing comprises direct memory access (DMA) (Fig 3 DMA 162, [0140-0149]).  It would have been obvious to obvious to one of ordinary skill in the art before the effective filing date to include Boesch’s DMA coupled to the reconfigurable fabric for the benefit of transporting different kinds of source or sink components (first result).

Regarding claims 27-30, in addition to the teachings addressed in the claim 1 analysis, Sankaralingam discloses addressing effects and pointers and instructions that are parameterized, and sizing of a configuration image of the processor to define subsection size as defined ([0068-0075], including Table II).  It would have been obvious to one of ordinary skill in the art before the effective filing data to include access size, to include a tensor in its entirety, a block from a tensor, a row from a tensor and a column from a tensor.  As disclosed by Sankaralingam the invention contemplates different widths may be employed ([0063]).

Claim 31 is directed to a computer readable medium comprising code which causes one or more processors to perform the steps recited in claim 1.  All steps recited in claim 1 are contained within the steps recited in claim 31.  The claim 1 analysis applies equally to claim 31.  

Regarding claim 33, Sankaralingam teaches the following:
a first processor element (Fig 1-3, first processing unit 28 for second processing unit); and 
a second processor element coupled reconfigurably to the first processor element to provide a reconfigurable pipeline fabric for stream of data processing, wherein a stream of data accessed by the fabric is partitionable into one or more subsections for pipelined processing by the first and second processor elements (Fig 1-3, second processing unit 28 for second processing unit, device 24 for 
Sankaralingam discloses the input being a stream of data, and further discloses in the background section Tensor processing ([0002]), but does not explicitly disclose that the stream of data is a tensor.  However in the same field of endeavor Boesch discloses a similar reconfigurable dataflow fabric which operates on a Tensor as input ([0005], [0047] fig 1A, two dimensional image for tensor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Boesch’s streaming 2 dimensional image tensor data for the streaming data of Sankaralingam to achieve the benefit of using Sankaralingam fabric to perform convolutional network calculations on streaming image data (Boesch abstract, [0003]).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaralingam in view of Boesch in view of US 20180189675 A1 Nurvitadhi et al (hereinafter “Nurvitadhi”).

Regarding claim 8, Sankaralingam in view of Boesch teach the claim 2 limitations.  Sankaralingam discloses direction of data flow determined by a bit value in a mesh configuration switch register, but does not explicitly disclose a subsection done indication sent by the second agent to the first agent when the calculating the second 

Regarding claim 21, Sankaralingam in view of Boesch teach the claim 13 limitations.  Sankaralingam discloses direction of data flow determined by a bit value in a mesh configuration switch register, but does not explicitly disclose a subsection done indication sent by the second agent to the first agent signifying the first result has been read from the storage element.  However, in the same field of endeavor Nurvitadhi discloses a hardware accelerator that includes a dot product engine comprising a plurality of processing units operating on a plurality of blocks in a matrix, wherein a done signal is sent to request the next subsection of the vector so that the dot product process can be repeated until the entire vector is read (abstract, [0298-0300]).  It would have been obvious to one of ordinary skill in the art before the effective filing data to include Nurvitadhi’s done signal in the apparatus of Sankaralingam in view of Boesch to send a subsection done indication by the second agent, to the first agent, signifying the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaralingam in view of Boesch in view of US 20150123707 A1 Nicol (hereinafter “Nicol”).

Regarding claim 15, Sankaralingam in view of Boesch teach the claim 13 limitations. Sankaralingam and Boesch are silent with respect to the storage element being controlled by a rotating circular buffer.  However in the same field of endeavor, Nicol discloses a similar reconfigurable fabric as that disclosed by Sankaralingam.  Nicol further disclose a rotating circular buffer that controls the storage elements (abstract, fig 1, fig 2, fig 7, [0028-0029], [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing data to include control of the storage element by Nicol’s circular buffer to achieve the benefit of dynamic programming ([0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182